Title: From Abigail Smith Adams to Harriet Welsh, 27 April 1816
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Saturday morng 27 April 1816

I am much dispirited by the weather which prevented the intended visit of you and your Friends, I promised myself much pleasure in it and wished for a conversation with mr Lyman upon the News. I recollected his account of the Bourbons  and the temper of the French Nation as it respected Napoleon, they found themselves humbled mortified deprest  and saw no disposition in the Monarch raise them to Glory as they consider it. the Whole Nation military restless and Angry at their Humiliation, they have again Submitted to the Emperor, hailed him with transports of Joy “what shall we say? what shall we think of him whom rational  we call”
here is mr Adams and I have not half spun my web. I say come next week only let me know when. you recollect I left with you a Hnd. dollar Bill for mr blacks washed stockings of which stockings I am in some want. the man cant wait. so no more at present from

 A A